'1

r

Case 1:18-Cv-OO480-DKW-RT Documentl Filed 12/07/18

URIG%N/§\L cc-.%\w>l\€sc.

Buddy P. Kamakeeaina, P|aintific Pro Se
2888 A|a ||ima Street, Apt. 1908
Hono|u|u, Hawaii 96818

Phone: (808) 859-3230

Emai|: bkamakee@out|ook.com

United States District Court

Page 1 of 21 Page|D #: 1

FlLED IN THE
UNITED STATES D|STRICT COURT
D|STR|CT OF HAWA||

ll*:.t ll'? 2013

_____O'ClOCk and L`-, ______min,,_£_M
__SUE BE|T|A CLERK

for the Distri€f Of Ha%aw 1 8 0@ a 8 0 DK\N KSC

 

Buddy P. Kamakeeaina, Civi| Case No.

Plaintiff Pro Se, Complaint of Employment
vs. Discrimination;

Armstrong Produce, Ltd., Demand for Jury Tria|;

Defendant. Declaration.

 

 

Comglaint of Emg|oyment Discrimination

|\/|yr name is Buddy P. Kamakeeaina and |'m a 46-year-old disabled individual suffering

from, but not limited to, Post-Traumatic Stress Disorder (PTSD) and Depression as diagnosed by

multiple licensed healthcare professionals over the past 14 years. Recent|y, due to my age and

disability, l believe l was blatantly and intentionally discriminated against by private employer

Armstrong Produce, Ltd. (hereinafter ”Armstrong") during a hiring process on Apri| 5"', 2018.

Prior to my claims against Armstrong as described herein, l had sustained and been

treated for traumatic injuries from previous employment-related discriminatory events that

occurred in late 2016 and early 2017. After 6 months of intense treatment involving

Page 1 of 20

Case 1:18-cv-OO480-DKW-RT Document 1 Filed 12/07/18 Page 2 of 21 Page|D #: 2

psychotropic medications and psychotherapy sessions, | find myself in another employment

discrimination situation. These discriminatory events have and continue to cause serious

traumatic injuries to my mental health because of my position as a victim with PTSD and as a

self-represented attorney in my pursuit of antidiscrimination justice. As a resu|t, consequential

harm from intentional infliction of emotional distress, mental pain and suffering and financial
losses have been, and continue to be, reluctantly tolerated.
Nevertheless, the following is a chronological summary of the events that

support my allegations of various violations of the Americans with Disabilities Act of

1990 (ADA), as amended; the Age Discrimination Act of 1975 & Age Discrimination in

Employment Act of 1967 (ADEA), as amended; §793(a) » Employment Under Federal

Contracts and §794 - Nondiscrimination under Federal grants and programs of the

Rehabi|itation Act of 1973, as amended and as allegedly committed by Armstrong.

(NOTE: A|| italicized and underlined words are emphasized):

1. On March 20“‘, 2018, | completed an Armstrong website PDF-fil|er application for a
Receiver ||/Fork|ift Operator position as advertised via an on|ine Craigs|ist job posting.

2. On March 215*, 2018, | submitted said application and my employment history résumé
to Armstrong’s main office at 802 Mapunapuna Street, Honolu|u, H| 96819.

3. On March 23"*, 2018, l attended my first pre-employment interview with Armstrong
Safety Coordinator, lVlr. Derrick Nakamoto. After discussing with Mr. Nakamoto various
aspects of the job’s position and reviewing my submitted résumé, Mr. Nakamoto informed
me of my next upcoming interview with Armstrong's Warehouse Receiving Supervisor, Mr.

C|ark Panti|, my potential supervisor should l be hired for said position. Furthermore,

Page 2 of 20

Case 1:18-cv-OO480-DKW-RT Document 1 Filed 12/07/18 Page 3 of 21 PagelD #: 3

during the waiting period ng and immediately gftir said interview, l noticed other male
applicants whom, at first glance, were significantly younger than my 46-year-old age by at
least eight (82 to ten (101 zears.

4. On March 26th, 2018, l attended my second pre-employment interview with
Armstrong's Warehouse Receiving Supervisor, Mr. C|ark Pantil. After discussing various job-
related duties and relative past skills with Mr. Panti|, Mr. Pantil escorted me throughout the
facility to familiarize me with the day-to-day operations as expected of the Receiver
ll/Fork|ift Operator. Again, during the waiting period b_¢zng and immediately g@' said
interview, l noticed other male applicants whom, at first glance, were significantly younger
than my 46-year-o|d age by at least eight 182 to ten (102 gears.

5. On March 31“, 2018, after both Mr. Nakamoto’s and Mr. Panti|’s determination that l
was capable of performing, with or without reasonable accommodation, the essential
functions of the Receiver ll/Forklift Operator position, l received a post-job offer from

Armstrong which listed nine (9) conditional requirements in order to finalize employment

lVly dated signature accepting the post-job offer's conditional requirements;

lV|y birthdate for criminal background check purposes;

My social security number for criminal background check pu rposes;

lVly signature acknowledging the Receiver ll job description's requirements;

lVly signature acknowledging the Work Opportunity Tax Credit (W.O.T.C.) IRS form ;
My negative test results for Tuberculosis within the past twelve (12) months;

Two forms of valid identification (e.g., State lD Card, Social Security lD Card, etc.);

My successfully passing an on-site drua test at Armstrong's Mapu napu na facility;

.“°?°."~'$”!~"P!”!"!"

lVly successfully Dassina a criminal backaro¢£c_i_ check following the submittal of my
birthdate and social security number (see items no.2 & no.3).

Page 3 of 20

Case 1:18-cv-OO480-DKW-RT Document 1 Filed 12/07/18 Page 4 of 21 PagelD #: 4

April 5"‘, 2018 Post-Job Offer interview Between Applicant Buddy P. Kamakeeaina and

Human Resource Director Mar|ene L. Mckenzie (“Mar|ene”) of Armstrong Produce, Ltd. at
802 Mapunapuna Street, Honolu|u, Hl 96819 (lnterview Duration: Approx. 07 min. lisec.).

6.

On April 5“‘, 2018 during my third pre-employment interview at Armstrong's
l\/lapunapuna facility, l submitted to Mar|ene items no.1 thru no.6 of the post-job offer
conditional requirements as listed above. Moreover, l had attended the interview with
the intention of completing items no.7 thru no.9 of said requirements .

From the onset of the April 5th interview and as required under the ”Certification"
section on page no. 3 of Armstrong’s official S-page application, l informed Mariene of my
registered status under the State of Hawaii, Department of Health’s, Medica| Cannabis
Program (hereinafter ”DOH/lV|CP”) via the submittal of a colored-cogy of the approved-
registration letter dated 12/01/2017 which also included my medical marijuana certification
card and an informative checklist.

ln response, Mar|ene openly admitted, ”l've ge_ve£ seen a letter like this!”; she also
admitted, ”I've Lver had one come up like this before."; and she also admitted, ”l’m going
to have to do some research" regarding my DOH/l\/|CP claims.

ln response, l gave Mar|ene verbal permission to verify my registration status by

suggesting that she contact the DOH[MCP and obtain confirmation via my DOH/MCP

registration number as displayed on the submitted colored-cogg of my DOH/MCP letter.

10. l also submitted to Mar|ene additional DOH/MCP documentation (hereinafter

”informative checklist") included with the DOH/MCP letter informing me of, but not limited
to, State |aw(s) forbidding public use, including prohibited use of medical marijuana at an

individual’s Iaceo em lo ment.

Page 4 of 20

Case 1:18-cv-OO480-DKW-RT Document 1 Filed 12/07/18 Page 5 of 21 PagelD #: 5

11.

12.

13.

14.

15.

16.

|n support of the informative checklist, l told Mar|ene that, in regard to former
employers, the issue of medical marijuana had never been a cause for concern during
previous employment.

ln my first attempt to explain to Mar|ene details of my medical issues, Mar|ene
interrupted me by saying, ”You don't have to disclose any medical information, dan’t feel
like you have to exglain.”.

ln my second M attempt to discuss my medical issues, l\/larlene emphasized her
earlier statements of 'no medical disclosure’ by saying, ”Nol glease don't.”. From that
moment on, l not only felt uncomfortable, but l felt comgelled to obey Mar|ene's lno
medical disclosure’ statements out of fear of having the job offer rescinded.

l informed Mar|ene of a previous discussion | had with my wife regarding our awareness
of the sensitive nature of medical marijuana's acceptance because of Hawaii’s M
passage of its medical mariiuana law(s); the federal government's grahibition of marijuana
grescrigtions; and the negative social stigma regarding traditional thinking of marijuana-
re|ated issues. ln response, Mar|ene said she totally understood.

Again, l gave Mar|ene verbal permission to verify mg registration status by suggesting
that she contact the DOH[MCP. l also informed Mar|ene that l was grotected under the law
in regard to my physician's recommendation ln response, Mar|ene inquired by saying,
“Recommendation ?” for which l responded by saying, ”Yeah."

After saying to Mar|ene, ”How am I going to handle this. ", Mar|ene informed me that,
relative to Armstrong's drug policy, "We do have a drug policy and we call it gost-offer, is

contingent upon successfully passing this (drug test). Our policy is based on the federal law."

Page 5 of 20

Case 1:18-cv-OO480-DKW-RT Document 1 Filed 12/07/18 Page 6 of 21 PagelD #: 6

17. ln support of Armstrong's federally-enforced drug policy, Mar|ene offered an example
involving former employees whom, like me, were in possession of medical marijuana
certifications yet after fL/ing a required drug test for marijuana, Armstrong deemed the
gositive test results a violation of said drug policy.

18. Then Mar|ene said, “I’m unsure whether to tell you that we'll go through the testing." |n
addition, Mar|ene also said, ”You know, if it's gositive, unfortunate|y, we would have to
withdraw the offer.” At this point, l'm concerned that Mar|ene assumes that |’l| either fail
the drug test or, if hired, l’d eventually use medical marijuana sometime during my
employment at Armstrong.

19. Again, Mar|ene said, “Our policy follows the federal statute ' and also said, ”Every
company can make their own policies, some can be more stringent or more lenient as far as
we follow the federal quidelines.” Then Mar|ene said, ”Unfortunately, l do know what the
State's law is here” and ”l do know that our policies are leaal in following the federal (|aws),
but l can understand if people who have a State authorization kind of feel like, 'Huh?'”.

20. At this point, l'm confused and feeling discouraged when l say to Mar|ene, ”What dol
do now?!”. Nevertheless, and based on Mar|ene's earlier statement of having to withdraw
the post-job offer if the reguired drug test is gositive (see 11 no.18), l informed Mar|ene
that, ”l am prepared to have the offer taken off the table.” Mar|ene responds by stating,
”Oh, l feel, l feel like crap. Sorry.” ln response, | said, ”l just wanted to be straight-up from
the beginning and if l were to get the job, it' ll be a way easier transition for everyone

involved.". ln response, Mar|ene says, ”Sure, sure. To be upfront and honest.”

Page 6 of 20

Case 1:18-cv-OO480-DKW-RT Document 1 Filed 12/07/18 Page 7 of 21 PagelD #: 7

21. Al| of a sudden, and on her own unprovoked volition, |Vlarlene incorrectly assumed that
my medical marijuana certification's purpose was to treat ”ghysical” pain-relief. By
comparing me to former emg/oyees, Mar|ene said, ”The couple situations we've had, | know
how, l know what a aood treatment it is for pain and that was our employee who had most
recently takina it for real bad (pain), l don't know if it was a dislocated shoulder or
something? And the pain meds were just, too many side-effects.”.

22. Although my medical marijuana certification is based on a qualifying disability of a
”gsychological” disorder of PTSD, l was afraid to correct Mar|ene due to her earlier
statements regarding ‘no medical disclosure’ (see 11 no.12 & 11 no.13). However, l did offer
a related experience by saying, ”ln my situation, was three different types of medications
and the combination of all three rendered me incapable (and) incomgetent."

23. Mar|ene then said, ”For that, l feel bad you know, And you know, kind o sca now
because you guys are being good because ith all the ogioid abuse”; ”you don't want to
get...(addicted)"; ”my husband was taking some gain killers and l was getting worried about
ogioid abuse!”

24. At this point, l'm confused that Mar|ene would refer to my medical marijuana
certification as ”you guys are being gao ” while simultaneously saying it's ” ind of scafy”

l

and ”abusive” in comparison to her husband’s addictive use of ”gain killers" and ’ogioid

 

abuse”. ln a related response, l say, ”lt's addiction, it's addictive either if it's the illegal one
or the legal one.”
25. Then, without warning, Mar|ene rescinds the job offer by saying, ”l regret,

unfortunately, that we cannot move forward.” Contrary to Mar|ene's earlier statements

 

Page 7 of 20

Case 1:18-cv-OO480-DKW-RT Document 1 Filed 12/07/18 Page 8 of 21 PagelD #: 8

26.

27.

(see 11 no.16 & 11 no.18), Mar|ene rescinds the job offer M administering the required
drug test and M completing the required criminal background check as afforded to
other agplicant(s) cmi/or former/current employee(s). Then Mar|ene gave me her
Armstronwsiness card and said, ”l’ll give you my card, in case, you know, you have
questions later on and you want to contact me.”

ln response to my confusion, Mar|ene justified her decision to rescind the job offer by
telling me about ”a lot of discussions" that she’s had with Armstrong's ”comgany attorneys”
who confirmed Armstrong's compliance with ”state law in following federal guidelines".
Mariene also admitted to this as being a ”round-about way" of addressing medical
marijuana-related state laws as it relates to Armstrong's federally-enforced drug policy,

At this point, l realized Mar|ene's decision to rescind the job offer is firm and final. As a
result, l told Mar|ene, ”I don't know how to handle this!” and that l’d look elsewhere for
employment. |n response, Mar|ene returns the submitted copy of the DOH/MCP letter to
me by saying, ”Then you know what, I going give this back, because colored-eagles (see 1|
no.7) cost plenty moneyl” and she apologizes for Armstrong's drug policy by saying, ”|
appreciate you being honest and l'm sorry to tell you what our policies are here.”

Confused and frustrated, l ask Mar|ene, ”$o. I'll aet a letter in the mail then ?” which l expected
would document the outcome of the April 5"‘ interview which, in turn, Mar|ene confirms by
saying, ”Qg." Mar|ene then told me, ”T hank you for coming in, this is important." At this
point, the interview ends as Mar|ene escorted me to the elevators, down to the first floor and
out of the building's front doors leading to the parking lot where l proceeded to leave the

Armstrong's Mapunapuna facility.

Page 8 of 20

Case 1:18-cv-OO480-DKW-RT Document 1 Filed 12/O7/18 Page 9 of 21 PagelD #: 9

Conclusive Findings in Suj:_igort of Discriminatog Claims Against Armstrong

|. Applicant's Status as a “Qua|ified lndividual” Confirmed Pursuant to the ADA
After both meetings with Armstrong Safety Coordinator, Derrick Nakamoto and

Armstrong Warehouse Receiving Supervisor, C|ark Pantil, l was deemed a qualified individual
for the Receiver ll/Fork|ift Operator position and, as a result, l was offered said position via a
post-job offer letter pending the acceptable results of said offer’s conditional requirements (see
11 no.5). Accordingly, §12111(8) of the ADA defines qualified individual as follows:
”The term "qualified individua ’ means an individual who, with or without reasonable
accommodation, can perform the essential functions of the employment position that such

individual holds or desires. For the purposes of this subchapter, consideration shall be given to
the employer's judgment as to what functions of a job are essential, and if an emg/oyer has

gregared a written descrigtion before advertising or interviewing agglicants for the jobl this
descrigtion shall be considered evidence of the essential functions of the job."

Furthermore, and as stated in Armstrong's post-job offer’s conditional requirements, l
submitted to Mar|ene the Receiver l|/Forklift Operator Job Descriptions notification which l
signed and dated acknowledging the receipt of and acceptance of said job descriptions b_ef¢@
Mar|ene refused to hire me for said position (see 11 no.6). Therefore, l reaffirm that l could
have performed 100% of the essential functions of Armstrong's Receiver ll/Fork|ift Operator
position, with or without reasonable accommodation, just as well as any other non-disabled
applicant should l have been given an equal opportunity to do so.

ll. Armstrong's Violation of the Age Discrimination in Employment Act of 1967 (ADEA) &
Age Discrimination Act of 1975

The April 5th interview began with the submittal of my signed acknowledgment
accepting the post-job offer which also included both my required birthdate and social security

number as needed by Armstrong to conduct a standard criminal background check. However,

Page 9 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 10 of 21 PagelD #: 10

clue to Mar|ene's immediate retraction of the post-job offer approximately six minutes into the
interview, my birthdate and social security number had NOT been used for its intended gurgose
of concluding a criminal background check which Armstrong said it needed it for (see 1| no.5).

Furthermore, l had noticed during both of my scheduled appointments with Armstrong
Safety Coordinator, Mr. Derrick Nakamoto on March 23'°‘, 2018 and Armstrong Warehouse
Receiving Supervisor, Mr. C|ark Pantil on March 26‘h, 2018 that all other a licant's a l in or
the sgme Receiver I[/Forklift Operator position were at least between eight f81 and ten (101
years younger than my 46 years of age (see 11 no.3 & 11 no.4).

Therefore, since Mar|ene had in her possession my birthdate since the start of the April
5"‘ interview yet rescinded the post-job offer approximately 6 minutes into said interview
without conducting the criminal background check as grogosed, l'm alleging that Mar|ene's
refusal to hire me was because of, but not limited to, my age of 46 years which, in turn, actually
resulted in the hiring of a considerably younger person for the position of which l was denied in
violation of the Age Discrimination in Employment Act of 1967 and Age Discrimination Act of
1975 as described as follows:

Age Discrimination in Employment Act of 1967, § 623 - Prohibition of age discrimination a)

”lt shall be unlawful for an employer - (1) to fail or refuse to hire or to discharge any
individual or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s ag ;

Age Discrimination Act of 1975, §6102. Prohibition of discrimination:

"Pursuant to regulations prescribed under section 6103 of this title, and except as provided by
section 6103(b) of this title and section 6103(c) of this title, no gerson in the United States
shal|, on the basis of age, be excluded from participation, in be denied the benefits of, Lbe
subjected to discrimination under, any grogram or activity receiving Federal financial
assistance. ”

Page 10 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 11 of 21 PagelD #: 11

lll. Armstrong's Failure to Reasonab|y Accommodate Disabled Applicant Violates the ADA
After the voluntafy release of my DOH/MCP registration status letter and ygr_l@
consents to confirm the validity of said status (see 11 no.7, 11 no.9, & 11 no.15), lVlarlene g£{_cgl

me into withholding any additional medical information after my attempt at trying-to discuss
my disability-related issues (see 1| no.12 & 11 no.13). As a result, l felt comgelled to obey
Mar|ene's 'no medical disclosure’ statements out of fear of having the post-job offer rescinded.
Therefore, l allege that Mar|ene's coercive intent was to avoid Armstrong's legal obligation to
seek reasonable accommodations for applicants whom are qualified individuals with disabilities.
Furthermore, and as stated on page no. 3 of Armstrong's official 5-page employment

application, applicant(s) "agree to fully coogerate and grovide the Company with any additional
consentfsj and/or releaseij as required by the Company to investigate employment
applications.” However, my verbal consents to confirm the validity of my registered status, my
voluntafy release of multiple DOH/MCP documents and my concerns of the negative stigma
surrounding marijuana-related issues to Mar|ene were blatantly ignored and returned (see 11
no.7, 11 no.9, 11 no.10, 11 no.14, 11 no.15, & 11 no.27). After telling Mar|ene multiple times, l'l
don't know how to handle this!" and ”What do l do now?", Mar|ene's lack of assistance and
failure to retain my medical records (see 11 no.16, 11 no.20, & 11 no.27) also supports my claims
of Armstrong's violation of the following ADA statutes:

0 §12112(b)(1) by "li'ri1_iterq, segregating, or classifying a job agglicant or employee in a

way that adversely affects the oggortunities or status of such agglicant or employee

because of the disability of such applicant or employee”.

¢ §12112(b)(5)(B) ”denyinq emg/oyment oggortunities to a job agglicant or employee who
is an othenivise qualified individual with a disability, if such denial is based on the need

of such covered entity to make reasonable accommodation to the physical or mental
impairments of the employee or agglicant."

Page 11 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 12 of 21 PagelD #: 12

lV.

0 §12112(d)(3)(B) ”information obtained regarding the medical condition or history of the
applicant is collected and maintained on separate forms and in separate medical files
and is treated as a confidential medical record, except that:

- upervisors and managers may be informed regarding necessary restrictions
on the work or duties of the employee and necessary accommodations;
-first aid and safefy personnel may be informed, when appropriate, if the

disability might require emergency treatment; and
-government odlcials investigating compliance with this chapter shall be

m)vided relevant information on regues ;"

 

0 §12203(b) ”|t shall be unlawful to coerce, intimidate, threaten, or interfere with any
individual in the exercise or enjoyment of, or on account of his or her having exercised
or enjoyed, or on account of his or her having aided or encouraged any other individual
in the exercise or enjoyment of, any right granted or protected by this chapter."

"Regarded as Having Such an lmpairment" by Armstrong Confirms Applicant’s Status
as a Qualified individual with Disabi|ities Pursuant to the ADA

Mar|ene's statements and inquiries regarding medical marijuana of either being my

physician's ”Recommendation?" or a ”qood treatmen ’ for ”real bad” (pain) due to a former

 

employee's ”dislocated shoulder?" and how the former employee's prescription pills had ”to_o
many side-effects!" violated the ADA’s prohibition of pre-employment medical examinations or
inquiries "as to the nature or severify of such disability”, albeit Mariene incorrectly assumed
that my medical marijuana certification was used to relieve physical pain-related ailments (see
11 no.15, 11 no.21 & 11 no.22).

Moreover, Mar|ene's biased speculations and generalized fears of drug abuse and/or
drug addiction (see 11 no.23 & 11 no.24) contributes to the negative social stigma of traditional
antimarijuana-type thinking (see 11 no.14) while simultaneously, yet prematurely, classi in me
as a drug abuser and/or drug addict in comparison to her husband’s addictive use of opioid

drugs for physical pain-relief.

Page 12 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 13 of 21 PagelD #: 13

Therefore, not only did Mar|ene ”regarded me as having a physical lmpairment" when
she assumed that my medical marijuana certification had been authorized to treat physical
pain-relief, but she also ”regarded me as an addictive drug abuser” when she compared me to

her husband’s opioid addiction which, in turn, violated the following statutes under the ADA:

0 §12102(3)(A) ”An individual meets the requirement of ”being regarded as having such
an impairmen ' if the individual establishes that he or she has been subjected to an
action prohibited under this chapter because of an actual or perceived physical or
mental impairment whether or not the impairment limits or is perceived to limit a major
life activity."

0 §12112(b)(1) by ”limiting, segregating, or classijjying a job applicant or employee in a
way that adversely affects the opportunities or status of such applicant or employee

because of the disability of such applicant or em ployee”.

0 §12112(d)(2)(A) ”(A) A covered entity shall not conduct a medical examination or make
inquiries of a job applicant as to whether such applicant is an individual with a disability
or as to the nature or severity of such disability."

V. Armstrong's Failure to Establish Current Use of illegal Drugs Confirms Applicant’s
Status as a Qualified individual with Disabi|ities Pursuant to the ADA

Armstrong's failure to administer the job offer’s drug test not only w to prove M
engagement in the illegal use of drugs, but it also blatantly denies me equal employment
opportunities as afforded to other disabled/non-disabled applicant(s) and/or former/current
employees (see 11 no.25). Furthermore, gt no time during_the entire April 5th lnterview did l
admit, confess, or make any voluntary comments regarding any current engagement in the
illegal use of drugs. in addition, at no time during the entire April 5th lnterview did Mar|ene
inquire into the frequency, duration, or most recent or actual use of medical marijuana. Any
medical marijuana statements made on my behalf referred o_nly to the following:

1. DOH/MCP documents dated 12/01/2017 of my registered status, official certification card, and
informative checklist (see 11 no.7);

2. Prior discussion with my wife regarding historically-biased, negative stigma-type thinking of
marijuana prohibition (see 11 no.14);

Page 13 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 14 of 21 PagelD #: 14

3. Hawaii’s passage of medical marijuana state laws vs. federal laws prohibiting marijuana
prescriptions (see 11 no.14);

4. lVly physician's recommendation of the medical benefits of medical marijuana (see 11 no.15);

5. Vague description of adverse side-effects of previously prescribed medications (see 11 no.22).

Collectively, items no.1 thru no.5 _deOT confirm nor are they evidence of the current
engagement in the illegal use of drugs. Furthermore, the DOH/lVlCP does NOT manufacturel
distribute, sell, prescribe, dispense, nor treat patients With medical mariiuana. One of the
DOH/MCP's responsibilities is to legitimately certify a patient's physician-recommended use of
medical marijuana based upon the patient's qualifying disabilify. According|y, the DOH/MCP
approved my registered status because of my qualifying disability of PTSD,

Moreover, although my physician may have recommended medical marijuana to treat
the symptoms of my PTSD, l am NOT bound by this recommendation Medical marijuana is an
alternative option to PTSD treatment, as are other available treatment options for mentally
impaired individuals.

Furthermore, Mar|ene's various assumptions that, like her husband, |'d become an
addictive drug abuser or that my medical marijuana certification had been authorized for
gm pain-relief (see 11 lV) are biasedl unwarrantedl inappropriate and incorrect. While
simultaneously comparing me to former medical marijuana certified employees whom, M
B, had failed required drug tests for marijuana (see 11 no.17 & 1| no.18), Mar|ene also assumed
that l would have failed the post-job offer’s required drug test based on my submitted
DOH[MCP documents.

Therefore, by failing to adequately administer the required drug test due to Mar|ene's

aforementioned assumptions, Armstrong erroneously regarded me as currently engaging in the

Page 14 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 15 of 21 PagelD #: 15

illegal use of drugs, when in fact, there exists NO evidence of any current engagement in the use
of any illegal or legal drugs which, in turn, violates the following statutes under the ADA:

0 §12112(b)(7) "Failing to select and administer tests concerning employment in the most
e ective manner to ensure that, when such test is administered to a job applicant or
employee who has a disability that impairs sensory, manua|, or speaking skills, such test
results accurately reflect the skills, aptitude, or whatever other factor of such gpplicant
or employee that such test purports to measure, rather than reflecting the impaired
sensory, manua|, or speaking skills of such employee or applicant (except where such
skills are the factors that the test purports to measure).”

0 §12114(b)(3) ”Rules of construction. Nothing in subsection (a) of this section shall be
construed to exclude as a qualified individual with a disability an individual who is
erroneously regarded as engaging in such use but is not engaging in such use;”.

Vl. Drug-Free Workpiace Act of 1988 (DFWA) inappropriately Applied to Applicant
To justify her claims of Armstrong's drug policy's compliance to ”federal |aw, statutes,
guidelines” (see 11 no.16, 11 no.17, 11 no.19 & 11 no.26), Mariene had referred to the Drug-Free
Workpiace Act of 1988 (hereinafter llDFWA") which is the foundation of Armstrong's drug
policy due to Armstrong's business transactions with the federal government which, in turn,
obligates Armstrong's compliance under §701 et seq. of the DFWA as follows:

o ”...notifying employees that the unlavi_/ful manufacture, distribution, dispensation, possession,
or use of a controlled substance is prohibited in the person’s workplace...”

o ”...the individual will not engage in the unlawful manufacture, distribution, dispensation,
possession, or use of a controlled substance in the performance of the contract...”

o ”...the incM/idual will not engage in the unlawful manufacture, distribution, dispensation,
possession, or use of a controlled substance in conducting_any activity with such arant...”

0 “...which employees of such entity are prohibited from engaging in the unlaM_/ful manufacture,
distribution, dispensation, possession, or use of a controlled substance in accordance with the

requirements of this Act..."

o "...the term ”control|ed substance" means a controlled substance in schedules l through Vof
section 812 of title 21...”

As described above, the DFWA only applies to hired employeefsf and/or the contracted

employerij whom are at the workplace and NOT pre-employment applicants. Therefore,

Page 15 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 16 of 21 PagelD #: 16

d

Armstrong's DFWA-enforced drug policy was fglsely, blatantly and intentiona_lly used by
Mar|ene to den me e ual em lo ment o ortunities a orded to other a licants and or
former[current employees due to, but not limited to, my DOH/MCP medical mariiuana
certification which Mar|ene regarded as a violation of said drug policy which, in turn, violated
§12112(b)(6) of the ADA:

o §12112(b)(6) ”using qualification standards, employment tests or other selection criteria that
screen out or tend to screen out an individual with a disability or a class of individuals with
disabilities unless the standard, test or other selection criteria, as used by the covered entity, is
shown to be job-related for the position in question and is consistent with business necessity;”

V|l. Armstrong's Violations of the ADA Violates Statutes of the Rehabilitation Act of 1973
As described herein, Armstrong's alleged discriminatory acts in turn violated the
following statutes pursuant to the Rehabilitation Act of 1973 as described as follows:

o §793(a) - Employment Under Federal Contracts: ”Any contract in excess of $10,000 entered into
by any Federal department or agency for the procurement of personal property and
nonpersonal services (including construction) for the United States shall contain a provision
requiring that the party contracting with the United States shall take affirmative action to

employ and advance in employment qualified individuals with disabilities The provisions of this

section shall apply to any subcontract in excess of $10,000 entered into by a prime contractor
in carrying out any contract for the procurement of personal property and nonpersonal services
(including construction) for the United States. The President shall implement the provisions of
this section by promulgating regulations within ninety days after September 26, 1973."

¢ §794 - Nondiscrimination under Federal Grants and Programs: “No otherwise qualified
individual with a disability in the United States, as defined in section 705(20) of this title, shalll
solely by reason of her or his disability, be excluded from the participation in, be denied the

benefits of or be subjected to discrimination under any program or activity receiving Federal
financial assistance or under any program or activity conducted by any Executive agency or by
the United States Posta| Service...”

Vli|. Harm Caused by Armstrong's Discriminatory Acts & Relief Sought
immediately following the retraction of Armstrong's post-job offer, l became
increasingly depressed each passing day and each and every time l saw an employment ad

requiring both a drug test and criminal background check. As time went on, and whi|st still

Page 16 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 17 of 21 PagelD #: 17

seeking employment, my depressive disorder and PTSD worsened which resulted in my
complete isolation from society without any hope of being employed.

in an attempt to make sense of my unfortunate situation, l began to investigate
Armstrong's claims of compliance, albeit in a ”round-gbout way’, to both state and federal law
in regard to Armstrong’ s DFWA drug policy and its hiring practices.

However, although l had acquired throughout this 8-month long investigative endeavor
clear and accurate evidence of multiple discriminatory acts committed by Armstrong, doing so
has had its share of consequences For examp|e, as a disabled individual who suffers from PTSD
and depression, the resulting adverse symptoms caused by Armstrong's discriminatory
treatment has intensified due to my persistent pursuit of investigative and legal efforts to
defend myself throughout this litigation process.

Throughout the past 8 months, l've been having daily problems with either sleeping,
eating, concentrating, thinking, working and/or mood swings thereby causing my psychological
state-of-mind, my social affairs and financial situation to worsen.

in retrospect, l did not deserve to be treated in such a blatant, callous and demeaning
way by an administrative-level Human Resource Director whom, as the title portrays, should be
more of a positive facilitath which directs their professional conduct in a more humane way
towards all applicants and employees with or without disability-related concerns. Therefore, as
a direct result of Armstrong's alleged discriminatory acts as described herein, Armstrong is
liable for the intentional infliction of emotional distress, mental pain and suffering,
compensatory damages, loss of wages, attorney fees and punitive damages for which Iseek the

monetary relief of 5450,000 from Armstrong for said damages,

Page 17 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 18 of 21 PagelD #: 18

lX. Notice of Right to Sue Confirmed, Demand for Jury Tria|, & Officia| Word Count
o Pursuant to Tit|e 29 CFR 1601.28 - ”Notice of right to sue: Procedure and Authority”,
the Equal Employment Opportunity Commission (hereinafter ”EEOC”) has issued me a formal
“Dismissal and Notice of Rights" letter signed & dated on 09/21/2018 and received on
09/23/2018 allowing me to file an employment discrimination lawsuit against Armstrong in the
United States District Court for the District of Hawaii within (90) ninety-days from date of
receipt of said notice (see attached Exhibit lVl-l).
o P|aintiff hereby demands a jury trial in this matter as afforded under the laws of the
United States of America and the State of Hawaii.
0 This complaint's official word count is: 5,958.
X. Conclusion & Declaration

From the onset of the April 5th interview, and after submitting both my birthdate and a
colored-copy of my DOH/NICP confidential medical documents, Mar|ene went from admitting
she never before saw said documents, to never encountering an incident like this before (i.e.,
46-year o|d, disabled applicant submitting confidential medical documents from the
DOH/MCP), to admitting that, in accordance to applicable federal law, successfully passing the
drug test is contingent upon the post-job offer’s requirements and Armstrong's DFWA-enforced
drug policy. ln addition, Mar|ene offered past examples involving former employees whom, like
me, possessed a medical marijuana certification yet, unlike me, failed employer-required drug
test for illegal drugs thereby violating Armstrong's DFWA drug policy. Then Mar|ene said, ”You
know, if it's positive, unfortunately, we would have to withdraw the offer.” However, Mariene

failed to administer Armstrong's job-offer drug test before rescinding the job-offer.

Page 18 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 19 of 21 PagelD #: 19

ln comparison to other disabled peop|e, Mariene ”regarded me as having a physical
impairmen ' when she inquired into the nature and severity of my disability as she incorrectly
perceived it thereby prompting her belief that my medical marijuana certification was
authorized to treat physical pain-related ailments when, in fact, my certification is
recommended to treat symptoms of PTSD, a psychological disorder. Again, and in comparison
to her husband’s use of gighly-Mictive pain-relieving opiate drugg, Mar|ene ”regarded me as
an addictive drug abuse ' when she inquired into the Lture and severity of my disability as she
incorrectly perceived it thereby prompting her belief that, like opiate drug addicts, the outcome

of using medical marijuana shares the same ominous faith.

Then, without warning, Mariene rescinds the job-offer based on numerous discussions

 

she’s had with Armstrong attorneys confirming Armstrong's compliance to State & Federal
laws--which she failed to mention to me from the onset of the intervieW--and my submitted
confidential DOH/lVlCP medical documents--the same documents she admitted ge_v_e£ seeing
before. Apparently, and in lieu of an official drug test, the mere fact that l possess a medical
marijuana certification violates Armstrong's DFWA drug policy which, according to Mar|ene, is
based on federal |aw. This makes no sense. Federal law prohibits the g of illegal drugs
pursuant to the Controlled Substance Act and NOT the possession of various medical marijuana
certification documents. As described herein, at no time glurina the entire A_pril 5th interview
did l admit, confess, or make any voluntary comments regarding any current engagement in the
illegal use of drugs. ln addition, at no time during the entire April 5th interview did Mar|ene

inquire into the frequency, duration, or most recent or actual use of medical marijuana.

Page 19 of 20

Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 20 of 21 PagelD #: 20

l\fiarlene knew of her legal obligation to retain confidential medical information revealed

 

to her during the hiring process yet, on her own volition, intentionally returned the colored-
copy of my confidential medical documents to me tiger rescinding the job-offer in violation of

the ADA as described herein. ln addition, Mar|ene intentionally coerced me to withhold any

 

additional medical information to avoid Armstrong's legal obligation to attempt to reasonably

accommodate qualified individuals With disgbility(s) pursuant the ADA.

 

Therefore, the post-job offer required a drug test and a criminal background check in
addition to Mar|ene saying that it was contingent that l successfully pass said drug test in
compliance with Armstrong's post-job offer’s requirements, drug policy and federal law.
However, and on her own assumptions, lVlarlene decided to rescind the job offer because of my
submitted DOl-l/|VICP certification, her generalized fears of drug addiction and/or drug abuse
and because she believes that applicants and employees with medical marijuana certifications
are violating federal law relative to Armstrong's DFWA drug policy, According to Mar|ene, in
lieu of an official drug test, possession of said certification nullifies Armstrong's legal obligation
to make reasonable accommodations for qualified disabled applicants, validates Armstrong's
adverse actions contrary to the job offer’s conditional requirements and justifies her refusal to
hire me for the said position without evidence of current engagement in the illegal use of drugs.

Dec|aration

l declare, under penalty of perjury, that the foregoing is true and correct under

the laws of the United States of America.

/_~\
Signature: Wj Date: December 7“‘l 2018

Buddy P. Kamakeeaina, P|aintiff Pro Se

Page 20 of 20

/ Case 1:18-cv-00480-DKW-RT Document 1 Filed 12/07/18 Page 21 of 21 PagelD #: 21
' EE§:¢ m 161 n 1161 'U.S. EouAL EMPLovMENT OPPoRTuNlTY CoMMlssioN

D|SM|SSAL AND NOT|CE OF RIGHTS

 

TO! Buddy Kamakeeaina F'Omf Honolulu Local Office
2888 Ala i|ima St., #1908 300 Ala Moana Blvd
Honolu|u, H| 96818 Room 4-257

Honolu|u, Hi 96850

 

m On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(3))
EEOC Charge No. EEOC Represenlalive Telephone No.
Emily Mauga,
486-201 8-00446 Office Aufomation Asst (808) 541 -31 1 8

 

THE EEOC lS CLOS|NG lTS FlLE ON THlS CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in lhe charge fail to state a claim under any of the statutes enforced by the EEOC.

Vour allegations did not involve a disability as defined by the Americans With Disabi|ities Act.
The Respondeni employs less than the required number of employees or is nol otherwise covered by the slatules.
Your charge was not timely filed with EEOC; in other words. you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes This does not certify that the respondent is in compliance with
the statutes. No Ending is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

[ll] lill:|l:ll:lU

Other (briefly slate)

- NOT|CE OF SUlT RlGHTS -

(See the additional information attached fo this form.)

Title Vl|, the Americans with Disabi|ities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondeni(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WiTH|N 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time |lmil for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that be ay due for any violations that occurred more than 2 years 13 years)
before your file suit may not be collectible. -‘ j

/
On beh /of e C mission
f/';(# -:/a ' Q/z/ //J’

E“°'°S“res($) Qfo Gerv cio ;Saure, male Ma"'€d)
i_ a|O ce Director

°°: Ke|vin Shigemura

VP

ARMSTRONG F'RODUCE TD.
802 Mapunapuna Street
Honolu|u, H196819

Exhibit lVl-1

